Bleckley, Justice.
The Code, in §4524, defines the offense for which *497Sewell was tried and convicted, thus: “Forcible entry is the violently taking possession of lands and tenements with menaces, force and arms, and without authority of law.” The record shows that Sewell proceeded, under the provisions of the Code (§4077 et seq.,) to remove his tenant for holding over after the alleged expiration of his term. Affidavit was made in terms of the law, a warrant was duly issued, and a lawful officer executed the same by expelling the tenant, and delivering possession to Sewell, the landlord. It seems that the ground of the conviction was, that the affidavit was corruptly false in alleging that the term had expired. Grant that it was, the indictment and conviction should have been for perjury, not for a forcible entry. The entry was not with “ menaces, force and arms, and without authority of law,” but with lawful warrant, executed in a lawful way by a lawful officer.
Judgment reversed.